DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “effector” in the claims is used by the claim to mean “actuator,” while the accepted meaning is “a device designed to interact with the environment.” The term is indefinite because the specification does not clearly redefine the term. For the purpose of further examination on the merits, the term “effector” in the claims will be understood to mean “actuator”. Appropriate correction is required.
Claim 8 recites the limitation "the case of the rotate waist effector" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
Paragraph [0065] of the specification of the instant application states that “In the description of the present application, it should be noted that unless otherwise specified and defined, the terms "mounted", "coupled", "connected" and "fixed" and derivative forms thereof shall be understood in a broad sense, which, for example, may be understood as fixed connection, detachable connection or integral connection; may be understood as mechanical connection or electrical connection, or understood as direct connection, indirect connection via an intermediate medium, or communication between the interiors of two elements or interactions between two elements. Persons of ordinary skill in the art may understand the specific meanings of the above terms in the present application according to the actual circumstances and contexts.” This understanding has been applied to interpreting the claims, as explicitly required by the specification. Furthermore, the Examiner notes in regards to claim 1, one end of the second bracket is claimed as being connected to the case of the swing waist effector, but this connection in the instant application is only an indirect connection, and in regards to claim 2, one end of the third bracket is claimed as being connected to a case of the swing waist effector, but this connection in the instant application is only an indirect connection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hu.
Hu discloses:
Re claim 1. A robot waist skeleton, comprising:
a swing waist effector (71);
a first bracket (including 5 and unlabeled portion connected to 5 containing one of the parts 83), one end of which is connected to an output end of the swing waist effector;
a bend waist effector (33), a case (4 ; Fig. 1) of which is connected to the other end of the first bracket;
a second bracket (3 and unlabeled portion connected to 3 holding one of the parts 83), one end of which is connected to the case of the swing waist effector;
a rotate waist effector (31), an output end of which is connected to the other end of the second bracket; and
a third bracket (2), one end of which is connected to a case of the swing waist effector (indirectly connected via the intermediate 2nd and 1st brackets).
Re claim 2. The robot waist skeleton according to claim 1, wherein
the first bracket comprises: a first stand plate and a second stand plate (relatively flat portion of 5 and unlabeled portion connected to 5 holding 83); wherein
one end of the first stand plate is rotatably connected to a case (7) of the swing waist effector (Fig. 1), and the other end of the first stand plate is connected to the case of the bend waist effector (Fig. 1); and
one end of the second stand plate is connected to the output end of the swing waist effector (Fig.1) , and the other end of the second stand plate is connected to the case of the bend waist effector (Fig. 1).
Re claim 3. The robot waist skeleton according to claim 2, wherein
the robot waist skeleton comprises a first bearing (including the parts 81,82, 83 near 7 in Fig. 1);
the case of the swing waist effector is provided with a first boss (portion of 7 surrounding the hole into which first bearing 81 is inserted), the first boss and the output end of the swing waist effector being oppositely disposed (Fig. 1); and
one end of the first stand plate is provided with a first through hole (hole in first stand plate into which bearing seat 83 of the bearing is inserted), the first bearing being fixed into the first through hole (Fig. 1), and the first boss being sleeved onto the interior of the first bearing (the first boss is at least indirectly sleeved onto the interior of the first bearing).
Re claim 4. The robot waist skeleton according to claim 2, wherein the case (4) of the bend waist effector (33) is provided with a first planar portion and a second planar portion (opposite halves of 4 as seen in Fig. 1), the first planar portion and the second planar portion being oppositely disposed (Fig. 1), the other end of the first stand plate being fixed to the first planar portion, and the other end of the second stand plate being fixed to the second planar portion (The first and second planar portions are at least indirectly fixed to the first and second stand plates).
Re claim 5. The robot waist skeleton according to claim 1, wherein the second bracket (3 and unlabeled portion connected to 3 holding one of the parts 83) comprises: a first connecting block (bottom portion of 3 as viewed in Fig. 1), a third stand plate (unlabeled portion connected to 3 in Fig. 1), and a fourth stand plate (left side of 3 as seen in Fig. 1); wherein one end of the third stand plate and one end of the fourth stand plate are respectively fixed to two opposite sides of the first connecting block (Fig. 1), the other end of the third stand plate is rotatably connected to the case of the bend waist effector (Fig. 1), the other end of the fourth stand plate is connected to an output end of the bend waist effector (Fig. 1), and the first connecting block is connected to the output end of the rotate waist effector (the first connecting block is at least indirectly connected to the output end of the rotate waist effector 31).
Re claim 6. The robot waist skeleton according to claim 5, wherein the robot waist skeleton comprises a second bearing (the bearing 81 near 33 in Fig. 1); the case (4) of the bend waist effector is provided with a second boss (portion of 4 surrounding the hole into which 81 is inserted), the second boss and the output end of the bend waist effector being oppositely disposed (Fig. 1); and the other end of the third stand plate is provided with a second through hole (hole into which bearing seat 83 is inserted), the second bearing being fixed into the second through hole (Fig. 1), and the second boss being sleeved onto the interior of the second bearing (the second boss is at least indirectly sleeved onto the interior of the second bearing).
Re claim 7. The robot waist skeleton according to claim 5, wherein the first connecting block (bottom portion of 3 as viewed in Fig. 1) is provided with a third through hole (hole in 3 containing 31), and the output end of the rotate waist effector (31) is provided with a third boss (output shaft of effector/motor 31), the third boss being inserted into the third through hole (Fig. 1), and the third boss being fixed to the first connecting block (The third boss is at least indirectly connected and therefore fixed to the first connecting block. See the Claim Interpretation section hereinabove).
Re claim 8. The robot waist skeleton according to claim 1, wherein the third bracket (2) comprises a stand post (top left side of 2 in Fig. 1 which accepts speed reducer 32), the stand post being a hollow tubular structure (Fig. 1); and the case of the rotate waist effector is provided with a fourth boss (output shaft of 31), the fourth boss is inserted into one end of the stand post (Fig 1), and the fourth boss being fixed to the stand post (the fourth boss is indirectly fixed to the stand post via speed reducer 32).
Re claim 10. A robot (abstract), comprising the robot waist skeleton as defined in claim 1.

	An alternative interpretation of Hu is applied for dependent claim 9 and its parent claim 1 below:
Re claim 1 (for the purposes of dependent claim 9). A robot waist skeleton, comprising:
a swing waist effector (53);
a first bracket (including 5 and unlabeled portion connected to 5 containing one of the parts 83), one end of which is connected to an output end of the swing waist effector;
a bend waist effector (33), a case (4 ; Fig. 1) of which is connected to the other end of the first bracket;
a second bracket (3 and unlabeled portion connected to 3 holding one of the parts 83), one end of which is connected to the case of the swing waist effector;
a rotate waist effector (31), an output end of which is connected to the other end of the second bracket; and
a third bracket (2), one end of which is connected to a case (outer portion of 53) of the swing waist effector (indirectly connected via the intermediate 2nd and 1st brackets).
Re claim 9. The robot waist skeleton according to claim 1 (see the rejection of claim 1 immediately above), wherein the swing waist effector is a parallel effector (motor 53 uses a belt 93 and pulleys 91 to connect to speed reducer 54 such that their axes are parallel to each other), and the bend waist effector (motor 33 is coaxial with speed reducer 34) and the rotate waist effector (motor 31 is coaxial with speed reducer 32) are both coaxial effectors.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/William Kelleher/Supervisory Patent Examiner, Art Unit 3658